Thompson, J.
This case having been submitted in this court together with the case of Stocker v. Church, ante, p. 639, and the facts and law applicable thereto in each case being substantially the same, that part of the judgment of the district court in favor of Albert E. Stocker, trustee of the estate of Gilbert E. Hanks, bankrupt, and against Iola H. Church and Luther J. Church, is hereby reversed and set aside, and this case remanded, with instructions to proceed in harmony with the opinion in Stocker v. Church, supra.
Reversed.